Citation Nr: 1235307	
Decision Date: 10/11/12    Archive Date: 10/17/12

DOCKET NO.  09-06 491	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio



THE ISSUE

Entitlement to a rating in excess of 60 percent for a low back disability (post operative herniated nucleus pulposus (HNP)).



WITNESSES AT HEARING ON APPEAL

Veteran and spouse



ATTORNEY FOR THE BOARD

D. Schechner, Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from April 1987 to August 1988.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision of the Cleveland, Ohio RO which, in pertinent part, denied a rating in excess of 60 percent for post operative HNP.  In October 2011, a Travel Board hearing was held before the undersigned; a transcript of the hearing is in the claims file.  In January 2012 this matter was remanded for further development.  A March 2012 rating decision granted service connection for radiculopathy of both lower extremities, rated 10 percent each.

The issue of clear and unmistakable error (CUE) in an April 1989 rating decision has been raised (see Veteran's October 2011 statement), but still has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is again referred to the AOJ for appropriate action.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

At no time during the period for evaluation is the Veteran's service connected low back disability shown to have been manifested by unfavorable ankylosis of the entire spine, incapacitating episodes of disc disease, or additional (to radiculopathy of both lower extremities) separately ratable neurological manifestations. 


CONCLUSION OF LAW

A rating in excess of 60 percent is not warranted for the Veteran's service-connected low back disability.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.1-4.7, 4.21, 4.71a, Diagnostic Code (Code) 5243 (2011).
REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

The Veteran was advised of VA's duties to notify and assist in the development of his claim prior to the initial adjudication of the claim.  June 2006 and October 2006 letters explained the evidence necessary to substantiate his claim, the evidence VA was responsible for providing, and the evidence he was responsible for providing.  He has had ample opportunity to respond/supplement the record, and has not alleged that notice in this case was less than adequate.  Significantly, at the October 2011 Travel Board hearing before the undersigned, the Veteran was advised of what he still needs to substantiate the claim; his testimony reflects, that he is aware of what is still needed.  

The Veteran's service treatment records (STRs) and pertinent post-service treatment records have been secured.  The RO arranged for VA examinations in April 2007, February 2012, and April 2012, which will be discussed in greater detail below, though the Board finds these examinations (cumulatively) to be adequate as they included both a review of the Veteran's history and a physical examination that included all necessary findings.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (finding that VA must provide an examination that is adequate for rating purposes).  The Veteran has not identified any evidence that remains outstanding.  VA's duty to assist is also met.  Accordingly, the Board will address the merits of the claim.

Legal Criteria, Factual Background, and Analysis

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000)(VA must review the entire record, but does not have to discuss each piece of evidence.)  Hence, the Board will summarize the relevant evidence, as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or does not show, as to the claim.   

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, separate ratings may be assigned for separate periods of time based on the facts found.  This practice is known as "staged" ratings."  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Id.

When an evaluation of a disability is based upon limitation of motion, the Board must also consider, in conjunction with the otherwise applicable Diagnostic Code, any additional functional loss the veteran may have sustained by virtue of other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors include more or less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, and deformity or atrophy from disuse.  A finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the veteran.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

The RO has rated the Veteran's service-connected low back disability under Code 5243 (for intervertebral disc syndrome).  [As was noted above, the Veteran has separate 10 percent ratings, each, for radiculopathy of both lower extremities. He did not file a notice of disagreement with the rating decision that awarded service connection and the 10 percent ratings for the radiculopathy, and those ratings are not before the Board.]  Intervertebral disc syndrome is rated either under the General Rating Formula for Diseases and Injuries of the Spine (General Formula) or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes whichever method results in the higher evaluation when all disabilities are combined under 4.25.  38 C.F.R. § 4.71a, Code 5243.

Rating intervertebral disc syndrome based on incapacitating episodes, a 40 percent rating is warranted when such episodes had a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  A 60 percent [maximum, based on incapacitating episodes] rating is warranted when such episodes had a total duration of at least 6 weeks during the past 12 months.  An "incapacitating episode" is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, Note 1 (2012).  

As there is no evidence in the record that the Veteran ever (during the evaluation period) was placed on bed rest prescribed by a physician, there is no basis for  rating the disability at issue based on incapacitating episodes .

The Veteran's intervertebral disc syndrome may alternatively be rated under the General Rating Formula for Diseases and Injuries of the Spine (General Formula), which provides for a 50 percent rating when there is unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent rating is warranted when there is unfavorable ankylosis of the entire spine.  Neurological manifestations are to be separately rated (and those ratings combined).  38 C.F.R. § 4.71a.

The Veteran's current claim for an increased rating was received in May 2006.  The relevant period for consideration in this appeal begins one year prior (in May 2005).

Private treatment records from August 2005 through May 2006 show assessments of chronic pain due to Von Hippel Lindau disease, for which OxyContin was prescribed.  On June 2006 treatment, the Veteran complained of chronic mid-back pain status post fusion.

In a November 2006 statement, the Veteran stated that he used to use a cane for stability, balance, and mobility, but had to stop using it after several years because weight bearing from using the cane began to cause terrible pain within a minute or less.  He stated that stopping using the cane had caused him to lose his mobility and endurance.

On April 2007 VA examination, the Veteran reported that his treatment included an exercise program, Oxycodone (with a side effect of nausea), Skelaxin, and a back brace.  He had used a cane in the right hand after having back surgery but began having right elbow pain and therefore stopped using the cane.  The examiner noted there were no constitutional symptoms of arthritis or incapacitating episodes of arthritis.  The Veteran reported that he was able to stand for more than one hour but less than three hours, and he was able to walk one to three miles.  He denied any history of urinary incontinence, urgency, retention requiring catheterization, or frequency; nocturia; fecal incontinence or obstipation; or erectile dysfunction.  He reported symptoms of numbness, paresthesias, leg or foot weakness, unsteadiness, dizziness, and visual dysfunction.  The examiner opined that the unsteadiness, dizziness, and visual dysfunction were due to the Von Hippel Landau syndrome hemangioblastomas in the Veteran's brain, for which he had had three brain surgeries to date.  He reported a history of fatigue, decreased motion, stiffness, weakness, spasms, and throbbing pain in the low back in the mornings.  He reported radiation of pain to the right leg described as focused pressure.  He reported weekly severe flare-ups of the back disability with a duration of several hours, precipitated by moving wrong, and alleviated by Oxycodone or stretching out on a recliner or bed for several hours.  It was noted that the Veteran had no emergency room visits due to intervertebral disc syndrome in the previous 12 months; the Veteran reported he had four incapacitating episodes, lasting 3 to 4 days each, in August 2006, November 2006, January 2007, and February 2007.  [He did not indicate he was placed on bedrest by a physician; and such is not reflected in treatment records.]  

On physical examination, there was evidence of abnormal weight-bearing bilaterally over the outside of the big toes, the plantar aspect over both first metatarsal heads, and the lateral aspect of both heels.  There were no objective signs of cervical sacrospinalis.  There were signs of thoracic spasm to the left, pain with motion bilaterally, and tenderness bilaterally, with no atrophy, guarding, or weakness.  The examiner opined that the muscle spasm and localized tenderness were severe enough to be responsible for abnormal gait or spinal contour.  The posture, head position, and symmetrical appearance of the spine were normal, with no evidence of gibbus, kyphosis, list, lumbar flattening, lumbar lordosis, scoliosis, or reverse lordosis.  A detailed sensory exam found decreased sensation of right foot toes to pain and light touch.  There was no evidence of cervical or thoracolumbar spine ankylosis.  Flexion was from 0 degrees to 40 degrees with pain throughout, extension was from 0 to 15 degrees with pain from 10 degrees, right and left lateral flexion was from 0 to 20 degrees with pain from 10 degrees bilaterally, right rotation was from 0 to 15 degrees with pain from 10 degrees, and left rotation was from 0 to 20 degrees with pain from 10 degrees.  There was no additional loss of motion on repetitive motion except for right lateral flexion, limited by pain.  Lasegue's sign was positive bilaterally.  The diagnosis was lumbosacral strain status post L5-S1 fusion for herniated nucleus pulposus, with significant effects on the Veteran's usual occupation including decreased mobility and pain.

On September 2010 pain center treatment, the Veteran underwent a lumbar facet medial branch nerve block at the right at L3-4, L4-5, and L5-S1.

On August 2011 pain center treatment, the Veteran reported lower back pain radiating to the bilateral lower extremities, posterior and lateral, right greater than left.  The pain was described as stabbing and achy at a severity of 7 to 8 out of 10 in the lower back, and sharp in the right leg.  The back pain increased with heat, stepping, sneezing, daily activity, standing, bending, lifting, walking, and weather changes.  He also reported neck pain at a severity of 7 out of 10, post-operative.  On physical examination, there was some stiffness with moderate range of motion of the cervical spine, thoracic spine range of motion was limited with pain and right-sided stiffness, and lumbar spine range of motion was limited with pain and/or stiffness with extension, flexion, and lateral flexions.  There was muscle spasm of the lumbar spine bilaterally.  There was no tenderness of the thoracic spine, and moderate to severe tenderness of the lumbar spine at the right paraspinal muscles.  The assessments included myofascial pain syndrome, disc displacement, lumbar facet syndrome, chronic low back pain with acute exacerbation, post surgical pain syndrome at L5-S1, and Von Hippel Lindau disease.

At the October 2011 Travel Board hearing, the Veteran asserted that his disability has worsened since the April 2007 VA spine examination; he testified that his pain medication had been increased due to the worsened severity.  He testified that he suffered from neurological impairment of the lower extremities associated with his back disability, and cited to newly submitted records of pain center treatment for such.

In January 2012, the Board remanded this matter for RO consideration of newly submitted evidence (as the Veteran had specifically chosen to not waive such consideration of the numerous private treatment records he submitted).  The Board also ordered a contemporaneous VA examination to assess the severity of the low back disability (and any associated neurological impairment).

On February 2012 VA examination, the diagnoses included lumbosacral degenerative disc disease and lumbosacral spondylosis.  The Veteran reported that his back was getting worse, he was losing feeling in his penis, and he had radiating pain, to the right more than the left, and in both buttocks.  He reported that the buttock numbness would come and go, but was usually present; he complained of intermittent radiating pain down the backs of both legs.  He complained of having numbness and pain in the same area as his surgical incision that was increased with the slightest bit of physical stress, such as washing dishes.

On physical examination, the Veteran reported that he could not perform any realistic range of motion testing due to his profound vertigo.  He initially tried but became unsteady and was a fall risk.  The examiner noted that it was not known what the Veteran's true range of motion might be.  There was no localized tenderness or pain to palpation for the joints or the soft tissue of the thoracolumbar spine.  There was no guarding or muscle spasm of the thoracolumbar spine.  Muscle strength testing was normal in all lower extremity joints tested.  Reflex exam testing was normal in both knees and both ankles.  A sensory exam was normal for all areas of the lower extremities tested. Straight leg raising was negative bilaterally.  The Veteran was noted to have mild intermittent radicular pain and mild numbness to both lower extremities.  The examiner noted that the Veteran described all of his symptoms as severe, but the radiculopathy symptoms were objectively mild; there was no radiculopathy found on examination but only by complaints and previous diagnosis.  The examiner opined that the sciatic nerve roots were involved bilaterally, causing mild radiculopathy bilaterally.  The examiner noted that the Veteran had just had his fifth brain surgery and was on high dose steroids for the incidental condition of benign hemangioblastomas secondary to his congenital condition of Von Hippel Lindau disease, which caused fairly profound vertigo on examination.  The examiner opined that the Veteran does not have intervertebral disc syndrome of the thoracolumbar spine causing any incapacitating episodes.  The Veteran did not use any assistive devices for locomotion.  The examiner noted that arthritis was documented by imaging studies of the thoracolumbar spine.

The February 2012 VA examiner noted that the Veteran was status post lumbosacral spinal fusion in 1994 with good results overall, and was noted on past examinations to have limited flexion in the lumbosacral spine consistent with the surgery (since by definition the bones are fused and no longer have individual joints that allow normal range of motion).  The examiner opined that the Veteran otherwise had a normal examination with respect to the lumbosacral back condition including no current evidence of radiculopathy and with his current complaints of radiculopathy not being medically credible.  The examiner noted that the Veteran had not required any medical care for his back condition since 1996 and, since that time, had been seen twice for pain consultation but not for any back problems specifically.  The examiner noted that most of the Veteran's current medical records submitted for review concern his incidental diagnosis and treatment for Von Hippel Lindau disease and the associated hemangiomas.  The examiner then cited a lengthy review of the medical records in support of the opinion that the only residual found at that time for the service connected back condition was limitation of motion which would affect the Veteran's ability to perform heavy physical labor but not sedentary work or light physical labor based solely on the back condition. 

Based on these results, a March 2012 rating decision granted service connection for right and left lower extremity radiculopathy, each at a 10 percent rating.  [As was noted above, the Veteran has not filed a notice of disagreement with that decision.]

On April 2012 VA examination, the Veteran was noted to be wheelchair bound due to increasing vertigo and ataxia from a surgery 9 days earlier for neurosurgical removal of a hemangioma; he was unable to stand and it was not possible to measure his range of motion.  The examiner noted that the Veteran gave a good effort in trying to perform a physical examination in February 2012 and was now completely unable to be tested, and only range of motion and a discussion of ankylosis was needed regardless.  The examiner noted that there was nothing in the evidence of record to support any change in the Veteran's back condition since the April 2007 VA examination, thus the results from that examination remained valid and were the best range of motion testing available, given the Veteran's current medical condition.  The examiner noted that no comments were made on pain as there was no objective evidence for that and it was noted throughout the evidence of record that the Veteran's pain complaints were not consistent with his physical findings.  The examiner noted that the Veteran did not have complete ankylosis but only surgical ankylosis caused by fusion of the spine, which was a partial ankylosis in stable and anatomical position.  The Veteran's limited range of motion was thus due to the surgical fusion, the limitation on range of motion and the ankylosis was limited to the area of surgical fusion and only present at L5-S1, and the spine was normal with no ankylosis elsewhere.  The examiner then recounted the ranges of motion found on April 2007 VA examination as well as the recitation of the medical evidence from the February 2012 VA examination report.

Under the General Formula the only available rating higher than the currently assigned 60 percent is a 100 percent, which is only warranted when there is unfavorable ankylosis of the entire spine.  While the Veteran has had fusion of the lumbar segments of the spine (thereby reasonably reflecting ankylosis of such segments), there is nothing in the record to suggest he has ankylosis of the entire (cervical, thoracic, and lumbar) spine, much less unfavorable ankylosis of the entire spine.  Therefore, the criteria for the next higher (100%) rating under the General Formula are neither met nor approximated (see 38 C.F.R. § 4.7), and such rating is not warranted.  

Further, the record does not show any additional (to bilateral lower extremity radiculopathy) neurological manifestations of intervertebral disc syndrome, ratings for which could be combined with the orthopedic and neurological ratings already assigned.  Indeed, the April 2012 VA examiner indicated that objective testing found no evidence of neurological manifestations (and that the Veteran's subjective reports of such were not credible because they were inconsistent with objective findings).  

The record does not show (and the Veteran has not specifically alleged) any symptoms of his back disability not encompassed by the schedular criteria, and referral for consideration of an extraschedular rating is not warranted.  Notably, an unappealed December 2008 rating decision granted the Veteran a total disability rating based on individual unemployability.

In light of the foregoing, the Board finds that the preponderance of the evidence is against this claim.  Therefore, the appeal in the matter must be denied.


ORDER

A rating in excess of 60 percent for the Veteran's low back disability is denied.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


